Earnest Lawson filed his petition in this court for writ of habeas corpus, alleging that he was illegally restrained of his liberty by Charles Maxwell, sheriff of Atoka county, and confined in the county jail of said county.
Petitioner further alleges that he is charged with the offense of murder committed on the 3d day of August, 1930, upon the person and body of one Eastman Perry; *Page 48 
that he had a preliminary examination before an examining magistrate and was bound over to the district court without bail; and that his application for bail has been denied by the district court of Atoka county.
Petitioner has attached to his petition a transcript of the evidence taken at his preliminary hearing. This proof shows an unprovoked murder. The defendant did not take the witness stand and made no showing of justification.
Where the proof is evident and the presumption great, and the defendant makes no showing of justification, he is not entitled to bail. Writ denied.
EDWARDS, P.J., and DAVENPORT, J., concur.